Case 6:14-cv-02083-CEM-DCI Document 156 Filed 08/26/19 Page 1 of 3 PageID 2989




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION


    JERRY HARVEY AUDIO HOLDING, LLC,
    and JERRY HARVEY AUDIO, LLC,

                   Plaintiffs,                             Case No. 6:14-cv-2083-Orl-41DCI

          v.

    1964 EARS, LLC, and EASTERWOOD &
    ASSOCIATES, LLC, d/b/a EARS 2 HEAR,

                   Defendants.
                                                       /


       DEFENDANT 1964 EARS, LLC’S SUPPLEMENT TO ITS MOTION FOR FEES
                                 AND COSTS

           Defendant 1964 Ears, LLC, an Oregon limited liability company (“Defendant”),

    hereby supplements its Motion for Fees and Costs (Dkt. #147) with new facts regarding the

    status of the sole patent asserted in this litigation, U.S. Pat. No. 8,897,463 (“the ‘463

    patent”).

           Pursuant to Supreme Court Rule 13, Plaintiff Jerry Harvey Audio Holding, LLC

    (“JHAH”), the Patent Owner in the inter partes review of the ‘463 patent, had until July 23,

    2019, to file a petition for certiorari with the United States Supreme Court, seeking review of

    the Federal Circuit’s affirmance of the Patent Trial & Appeal Board’s decision that all claims

    of the ‘463 patent are unpatentable. JHAH did not timely file a petition for certiorari, though

    it recognized that July 23, 2019 was its deadline for doing so. (See Dkt. #150 at 5-6.)

           Accordingly, the Federal Circuit’s mandate affirming unpatentability, previously filed




                                                   1
Case 6:14-cv-02083-CEM-DCI Document 156 Filed 08/26/19 Page 2 of 3 PageID 2990




    at Dkt. #144-2, is final. The United States Patent & Trademark Office will issue a certificate

    canceling all 16 claims of the ‘463 patent in due course. See 37 C.F.R. § 42.80. An invalid

    patent cannot be infringed. See Commil USA, LLC v. Cisco Sys., Inc., 135 S. Ct. 1920, 1929

    (2015).

              Should the Court desire briefing regarding how JHAH’s failure to timely petition for

    cert relates to Defendant’s Motion for Fees, Defendant is prepared to provide that briefing.




              Dated this 26th day of August, 2019.

    s/ Hillary A. Brooks____________
    Hillary A. Brooks                                    Richard E. Fee
    Admitted Pro Hac Vice                                Florida Bar No. 813680
    Delfina S. Homen                                     Kathleen M. Wade
    Admitted Pro Hac Vice                                Florida Bar No. 127965
    BROOKS QUINN, LLC                                    Catherine F. Yant
    6513 132nd Ave. NE #378                              Florida Bar No. 104852
    Kirkland, WA 98033                                   FEE & JEFFRIES, P.A.
    (503) 629-1559                                       1227 N. Franklin Street
    hillary@brooksquinn.com                              Tampa, FL 33602
    delfina@brooksquinn.com                              (813) 229-8008
    Lead trial counsel for Defendant,                    rfee@feejeffries.com
    1964 Ears, LLC                                       kwade@feejeffries.com
                                                         cyant@feejeffries.com
                                                         Local trial counsel for Defendant,
                                                         1964 Ears, LLC




                                                     2
Case 6:14-cv-02083-CEM-DCI Document 156 Filed 08/26/19 Page 3 of 3 PageID 2991




                                    CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on August 26, 2019, I filed a true and correct copy of the

    foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice

    of electronic filing to all counsel of record.


                                                         s/ Delfina S. Homen____________
                                                         Hillary A. Brooks
                                                         Admitted Pro Hac Vice
                                                         Delfina S. Homen
                                                         Admitted Pro Hac Vice
                                                         BROOKS QUINN, LLC
                                                         6513 132nd Ave. NE #378
                                                         Kirkland, WA 98033
                                                         (503) 629-1559
                                                         hillary@brooksquinn.com
                                                         delfina@brooksquinn.com
                                                         Lead trial counsel for Defendant,
                                                         1964 Ears, LLC

                                                         Richard E. Fee
                                                         Florida Bar No. 813680
                                                         Kathleen M. Wade
                                                         Florida Bar No. 127965
                                                         Catherine F. Yant
                                                         Florida Bar No. 104852
                                                         FEE & JEFFRIES, P.A.
                                                         1227 N. Franklin Street
                                                         Tampa, FL 33602
                                                         (813) 229-8008
                                                         rfee@feejeffries.com
                                                         kwade@feejeffries.com
                                                         cyant@feejeffries.com
                                                         Local trial counsel for Defendant,
                                                         1964 Ears, LLC




                                                     3
